DETAILED ACTION
This is the Office action based on the 16809888 application filed March 5, 2020, and in response to applicant’s argument/remark filed on June 3, 2022.  Claims 21-35 and 38-42 are currently pending and have been considered below.  Since the previous Office action incorrectly addressed an original set of claims, which was not the most current set of claims at that time, this current Office action is made non-final.
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 40, 41 and 42 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 10632783.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 4 of U.S. Patent No. 10632783 contains all features of claims 40, 41 and 42.

 Claim Interpretations
Claim 35 recites “The embellished glass substrate of Claim 33, wherein creating said etched cavity corresponds to an abrasion resistant template used to form said etched cavity” (emphasis added).  Since the phrase “creating said etched cavity” appears to indicate a process of making the etched cavity, this claim drawn to a product-by-process.  Since the patentability of a product does not depend on its method of production, and once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  See MPEP 2113 (I and II). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  --The term “low-profile manner” in the phrase “adhered to the depression in a low-profile manner” is a relative term which renders the claim indefinite.  The term "low-profile" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art would not be clear which range of profile is considered to be low.  For the purpose of examining it will be assumed that any profile smaller than the depth of the depression is considered to be a low profile.--The limitation “the embellishment being adhered via an adhesive operable to retain said embellishment in said depression through a dishwasher cycle” is not clear because the specification provides no instruction to distinguish an adhesive that is operable to retain said embellishment in said depression through a dishwasher cycle from those that is not.  Since the claim is drawn to a product and this limitation is directed to a method of using the product, it has little patentable weight.  Since the claim does not recite any specific dishwasher cycle, for the purpose of examining it will be assumed that any adhesive is capable of retain said embellishment in said depression through a dishwasher cycle.
Claim 31 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  --The term “low-profile manner” in the phrase “set in said etched cavity in a low-profile manner” is a relative term which renders the claim indefinite.  The term "low-profile" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art would not be clear which range of profile is considered to be low.  For the purpose of examining it will be assumed that any profile smaller than the depth of the etched cavity is considered to be a low profile.
--The term “etched cavity” is an unconventional term that is not defined in the specification, and the specification provides no instruction to distinguish an etched cavity from other types of cavity.  It is noted that a cavity may be formed by an addition process, e.g. selective deposition, or a subtractive process, e.g. by etching. Thus, one of skill in the art would not be clear how to obtain such glass substrate having such etched cavity.  For the purpose of examining it will be assumed that any cavity is considered to be capable of being an etched cavity.--The term “cured adhesive layer” is an unconventional term that is not defined in the specification, and the specification provides no instruction to distinguish a cured adhesive layer from other types of adhesive layer.  Thus, one of skill in the art would not be clear how to obtain such glass substrate having such cured adhesive layer.  For the purpose of examining it will be assumed that any adhesive layer is considered to be capable of being a cured adhesive layer.--The term “said etched concavity” lacks antecedent basis because it is not recited previously.
Claims 24, 28 and 33 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The term “artistic shape” is a relative term which renders the claim indefinite.  The term "artistic shape" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art would not be clear how to distinguish an artistic shape from a non-artistic shape.  For the purpose of examining it will be assumed that any shape may be considered to be an artistic shape.
Claim 40 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  --The term “low-profile manner” in the phrase “adhered to the depression in a low-profile manner” is a relative term which renders the claim indefinite.  The term "low-profile" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art would not be clear which range of profile is considered to be low.  For the purpose of examining it will be assumed that any profile smaller than the depth of the depression is considered to be a low profile. 
Claim 42 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The term “said UV-curable adhesive” lacks antecedent basis because it is not recited previously.
Claims 22-30, 32-35, 38-39 and 41-42 rejected under 35 U.S.C. 112(b) because they are directly or indirectly dependent on claims 21, 31 or 40.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
 Claims 21-35 and 38-39 rejected under U.S.C. 103 as being unpatentable over Wang et al. (U.S. PGPub. No. 20130171425), hereinafter “Wang”, in view of Jack (U.S. Pat. No. 5151572), hereinafter “Jack”, and Wu (U.S. PGPub. No. 20170052336), hereinafter “Wu”.--Claims 21, 22, 23, 24, 26, 28, 29, 30, 31, 32, 33, 35, 39: Wang teaches a glass substrate having a recess formed by etching ([0016]), wherein a decorative member is secured within the recess by using adhesive ([0020]).             Wang further teaches that the decorative members are embedded within recesses that have a shape complementary to the decorative members (Fig. 2), wherein the decorative member may be a symbol, logo or pattern ([0021]) that is flush with the glass substrate surface ([0012]).         Wang further teaches that the substrate shown in Fig. 2 has a desired three-dimensional shape, but fails to teach that the recesses to have a shape complementary to the decorative members in three-dimensional view      Jack teaches that a pattern may be etched on a glass substrate by forming a stencil including the shape of the pattern, attaching the stencil to the glass substrate, then etching the glass substrate through the pattern on the stencil (Col. 2, Lines 20-62).      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the method taught by Jack to etch the recess in the invention of Wang because Wang teaches to form the recess to accommodate the decorative member but is silent about the method, and Jack teaches that such method would be effective in forming a recess having a desired shape on the glass substrate.  Since the decorative members are flush with the glass substrate surface ([0012], Fig. 2), such recess would the recesses to have a shape complementary to the decorative members in three-dimensional view.     Wang is silent about the type of the adhesive and fails to teach the adhesive operable to retain the decorative member through a dishwasher cycle.     Wu, also directed to attaching an object within a recess in a glass substrate by using a joint material, teaches that the joint material may advantageously be UV-cured adhesive, which is deformable with pressure before curing.       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a UV-cured adhesive as the adhesive in the invention of Wang because Wang is silent about the type of the adhesive and Wu teaches that such UV-cured adhesive would be effective to secure an object within such recess in such glass substrate.     It is noted that the UV-cured adhesive would be operable to retain the decorative member through a dishwasher cycle, as taught by Applicant. --Claim 25, 38: Wang further teaches that the decorative member may be made from metal ([0011]). --Claim 27: Wang further teaches that the glass substrate may be a glass sheet ([0014]).--Claim 34: Wang further teaches that the recesses are formed on a curved surface of the glass substrate (Fig. 2, [0010]).
 
 Claims 40 and 41 rejected under U.S.C. 103 as being unpatentable over Wang in view of Jack, Wu and Asahi et al. (U.S. Pat. No. 6368696), hereinafter “Asahi”:-- Claim 40: Wang teaches the invention as shown above.     Wang fails to teach the etching is performed by sandblasting.     Asahi teaches that a pattern on a glass substrate may be formed by sandblasting through a photosensitive mask, wherein the photosensitive mask is produced by using a photolithographic process (Col. 4, Lines 10-21);     Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the photosensitive mask taught by Asahi as the stencil in the invention of Wang modified by Jack because it is well known in the art that a photolithographic process would produce mask having better resolution than a stencil mask as taught by Jack.  Exposing and developing a photosensitive film to form a pattern is well known in the art. 
--Claim 41: it is noted as glass permits passage of UV light, as taught by Applicant.
Claims 40 and 41 rejected under U.S.C. 103 as being unpatentable over Wang in view of Wu and Shenoy et al. (U.S. Pat. No. 20140104288), hereinafter “Shenoy”:-- Claim 40: Wang teaches a method of applying a decorative member to a glass substrate, comprisingetching the glass substrate to form a recess ([0016]);securing the decorative member within the recess by using adhesive ([0020]), wherein the decorative member is embedded within the recesses that have a shape complementary to the decorative members (Fig. 2), and wherein the decorative member may be a symbol, logo or pattern ([0021]).      Wang is silent about the type of the adhesive and fails to teach the adhesive operable to retain the decorative member through a dishwasher cycle.     Wu, also directed to attaching an object within a recess in a glass substrate by using a joint material, teaches that the joint material may advantageously be UV-cured adhesive, which is deformable with pressure before curing.       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a UV-cured adhesive as the adhesive in the invention of Wang because Wang is silent about the type of the adhesive and Wu teaches that such UV-cured adhesive would be effective to secure an object within such recess in such glass substrate.     Wang fails to teach the etching is performed by sandblasting.     Shenoy teaches that a recess on a glass substrate may be formed by a chemical etching process or a sandblasting process ([0115]).     Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to etch the recesses by using sandblasting as an equivalent substitution for chemical etching, as taught by Shenoy, in the invention of Wang.--Claim 41: it is noted as glass permits passage of UV light, as taught by Applicant.
Claim 42 rejected under U.S.C. 103 as being unpatentable over Wang in view of Jack, Wu and Asahi as applied to claim 41 above, and further in view of Fan et al. (U.S. Pat. No. 20160279835), hereinafter “Fan”:--Claim 42: Wang modified by Jack, Wu and Asahi teaches the invention as above.  Wang, Jack, Wu and Asahi fail to teach curing the adhesive through the glass substrate.     Fan teaches that when attaching a mold 40 onto a glass substrate 42 via an adhesive 44, the adhesive 44 may be cured by exposing to UV light from the backside of the glass substrate 42 ([0069], Fig. 10E).      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to cure the UV-cured adhesive in the invention of Wang modified by Jack, Wu and Asahi by exposing to UV light from the backside of the glass substrate because Wang, Jack, Wu and Asahi are silent about a method, and Fan teaches that such method would be effective.
Claim 42 rejected under U.S.C. 103 as being unpatentable over Wang in view of Wu and Shenoy as applied to claim 41 above, and further in view of Fan:--Claim 42: Wang modified by Wu and Shenoy teaches the invention as above.  Wang, Wu and Shenoy fail to teach curing the adhesive through the glass substrate.     Fan teaches that when attaching a mold 40 onto a glass substrate 42 via an adhesive 44, the adhesive 44 may be cured by exposing to UV light from the backside of the glass substrate 42 ([0069], Fig. 10E).      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to cure the UV-cured adhesive in the invention of Wang modified by Wu and Shenoy by exposing to UV light from the backside of the glass substrate because Wang modified by Wu and Shenoy are silent about a method, and Fan teaches that such method would be effective.
Response to Arguments
Applicant's arguments filed June 3, 2022 have been fully considered as follows:-Since the previous Office action incorrectly addressed an original set of claims, which was not the most current set of claims at that time, this current Office action is made non-final.-All claims are rejected based on prior arts, as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713